379 F.2d 88
126 U.S.App.D.C. 311
Wilfred HANDLER, Appellant,v.SECRETARY OF LABOR et al., Appellees.
No. 20219.
United States Court of Appeals District of Columbia Circuit.
Argued March 14, 1967.Decided April 7, 1967, Petition for Rehearing Denied May 2, 1967.

Mr. Wilfred Handler, appellant pro se.
Mr. Gil Zimmerman, Asst. U.S. Atty., with whom Messrs. David G. Bress, U.S. Atty., Frank Q. Nebeker and Miss Carol Garfiel, Asst. U.S. Attys., were on the brief, for appellees.
Before BAZELON, Chief Judge, and PRETTYMAN, Senior Circuit Judge, and DANAHER, Circuit Judge.
PER CURIAM:


1
Cutting directly to the heart of this appellant's contentions, we find that the Department of Labor in good faith had reached a managerial decision to decentralize its Division of Financial Investigations.  This appellant had been employed as a financial investigator in that Division.  As the services to be rendered in various area field offices required the reassignment of financial investigators, the appellant in due course was directed to report for duty in the Detroit, Michigan, area field office.  He refused to accept that assignment.  At no time has he reported for work at Detroit, and instead has contended that he unlawfully had been denied the right to work in Washington.


2
We find no basis upon which we may go behind the action of the Department of Labor.  Certainly, despite the appellant's insistence, it is not open to us to subject the Secretary to examination in respect of the decision he had reached.  United States v. Morgan, 313 U.S, 409, 422 (1941).  Since there was a rational basis for the appellant's separation from service and we are not persuaded that the appellant had been denied procedural rights, we are bound to affirm the judgment of the District Court.  Courts will be most reluctant to disturb agency action where, as here, the record discloses an adequate basis for the result reached.  See, e.g., Studemeyer v. Macy, 116 U.S.App.D.C. 120, 321 F.2d 386, cert. denied, 375 U.S. 934, 84 S.Ct. 337, 11 L.Ed.2d 265, 61 S.Ct. 999, 85 L.Ed. 1429 (1963).


3
Affirmed.